Title: From John Adams to Benjamin Rush, 21 January 1810
From: Adams, John
To: Rush, Benjamin


Learned ingenious, benevolent beneficent Old Friend of 1774
Quincy January 21st. 1810


Thanks for “the light and Truth” as I used to call the Aurora, which you sent me. You may descend in a Calm, but I have lived fifty years in a storm, and shall certainly die in one.
I never asked my son any questions about the Motives, Designs or Objects of his Mission to Petersbourg. If I had been weak enough to ask, He would have been wise enough to be silent; for although a more dutiful or affectionate Son is not in Existence he knows his obligations to his Country and his trust are superiour to all Parental requests or Injunctions I know therefore know no more of his Errand, than any other Man. If he is appointed to be a Sampson to tie the Foxes tails together  with a Torch or a Firebrand between them I know nothing of it. One thing I know, We ought to have had an Ambassador there, these thirty years, and We should have had if Congress had not been too complaisant to Vergennes. Mr Dana was upon the Point of being received and had a solemn promise of a Reception when he was recalled. Under all the Circumstances of those Times however, I cannot very severely blame Congress for this Conduct tho’ I think it was an Error. It is of great Importance to us at present to know more than We do of the Views, Interests and sentiments of all the Northern Powers. If We do not acquire more Knowledge than We have of the present and probable future state of Europe, We shall be hood winked and bubbled by the French and English.
Of Mr Jackson his Talents, Knowledge manners or Morals I know nothing but am not unwilling to think favourably of them all. His Conduct to our President and his Minister is not however a Letter of Reccommendation of his Temper Policy or Discretion. His Lady was an intimate Acquaintance of my Daughter and consequently well known to both my Sons at Berlin. Thomas Speaks very handsomely of Her Person, and Accomplishments.
I have not seen, but am impatient to see Mr Cheethams Life of Mr Paine. His political Writings I am Singular enough to believe have done more harm than his irreligious ones He understood neither Government nor Religion. From a malignant heart he wrote virulent Declarations, which the Enthusiastic Fury of the times intimidated all Men, even Mr Burke from answering as he ought. His Deism as it appears to me has promoted rather than retarded the Cause of Revealtion at least in America, and indeed in Europe. His Bilingsgate stolen from Blounts oracles of Reason from Bolinbroke, Voltaire, Berenger &c will never discredit Christianity: which will hold its ground in some degree as long as human Nature shall have any thing Moral, or Intellectual left in it. The Christian Religion as I understand it, is the Brightness of the Glory and the express Portrait of the Character of the eternal, self existent independant benevolent all powerful and all mercifull Creator, Preserver, and Father of the Universe: the first good, first perfect and first fair. It will last as long as the World. Neither Savage nor civilized Man  without a Revelation could ever have discovered or invented it. Ask me not then whether I am a Catholic or Protestant, Calvinist or Arminian? As far as they are Christians, I wish to be a Fellow Disciple with them all.
I am  dear Rush your affectionate

John Adams